DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/24/2020 has been entered. 
Claims 1, 3 - 13, 15 – 22 are amended; Claims 2 and 14 are cancelled; Claims 1, 3 - 13, 15 – 22 are currently pending and subject to examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1, 3 - 13, 15 – 22 are rejected under 35 U.S.C. 103 as being unpatentable over Nam et al. (US 20200059879 A1) in view of Li et al. (US 20190199424 A1).

Regarding claim 1, Nam et al. discloses a relay node equipment (Nam et al., FIG. 4A, IAB node 150-a in relation to FIG. 8; [0070] IAB node 150-a may be referred to as a relay node), comprising: 
a processor (Nam et al., FIG. 8, processor 812); and a memory (Nam et al., FIG. 8, memory 816) that stores executable instructions that, when executed by the processor, facilitate performance of operations (Nam et al., [0093] the memory may be configured to store data and/or local versions of applications being executed by the processor), comprising: 
determining a first timing advance offset associated with a first transmission received at the relay node equipment from parent node equipment (Nam et al., FIG. 5A; [0075] different operational modes are associated with different gap values TGAP separating the Access DL Tx from the BH DL Rx where the parent node may transmit and receive data during the same slot timing, in relation to [0107] where the IAB node may receive a timing offset value Toffset from the parent node) via a backhaul link (Nam et al., FIG. 4A, wireless backhaul 164); 
applying the second timing advance offset to a second transmission from the relay node equipment to child node equipment via an access link (Nam et al., [0083] a specific Toffset value may be indicated to the child node with a scheduling grant PDCCH/PDSCH for downlink with a field for the dynamic timing indication; [0091] the IAB node may align the access link timing with the backhaul uplink Tx timing for concurrent Tx scenarios); and 
applying the second timing advance offset to a third transmission from the child node equipment to the relay node equipment via the access link (Nam et al., [0083] a specific Toffset value may be indicated to the child node with a scheduling grant PUSCH for uplink with a field for the dynamic timing indication; [0091] the IAB node may align access link timing with backhaul downlink Rx timing for concurrent Rx scenarios), 
resulting in a first access frame timing of downlink subframes associated with the second transmission via the access link and a second access frame timing of uplink subframes associated with the third transmission via the access link being synchronized (Nam et al., [0104] the timing offset value may also include a set of different timing offset values configured for the child node, each of the different timing offset values of the set corresponds to a different IAB operational modes).
Nam et al. does not expressly disclose dividing the first timing advance offset in half to derive a second timing advance offset.
Li et al. for example from an analogous field of endeavor (Li et al., [0190] a second timing advance is derived from transmission delay between a first network node and a second network node, where the transmission delay between the first network node and the second network node comprises the transmission or propagation delay from the first network node to the second network node) discloses dividing the first timing advance offset in half to derive a second timing advance offset (Li et al., [0196] the second timing advance could be set to a half of the first timing advance and timing advance adjustment value(s), where the first node receives the timing advance adjustment value(s) from the second network node).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine dividing the first timing advance offset in half to derive a second timing advance offset as taught by Li et al. with the system of Nam et al. in order to provide resource-efficiency and adaptability in the relay node (Li et al., [0189]).

Regarding claim 3, Nam et al. – Li et al. discloses a channel between the relay node equipment and the child node equipment is a time division duplex channel (Nam et al., [0052] the wireless communication links may transmit bidirectional communications using time division duplex (TDD)).

Regarding claim 4, Nam et al. – Li et al. discloses a channel between the relay node equipment and the child node equipment is a frequency division duplex channel (Nam et al., [0052] the wireless communication links may transmit bidirectional communications using frequency division duplex (FDD)).

Regarding claims 5, 12, 19, Nam et al. – Li et al. discloses receiving the first transmission via a user equipment protocol stack at the relay node equipment (Nam et al., [0070] the IAB node may provide a UE-type functionality; [0071] the UE-type functionality of the IAB node may allow for transmission and reception of signals to and from parent node or another IAB node through backhaul links).

Regarding claims 6, 13, 20, Nam et al. – Li et al. discloses transmitting the second transmission to the child node equipment via a base station protocol stack at the relay node equipment (Nam et al., [0070] the IAB node may provide a gNB-type functionality; [0071] the gNB-type functionality of the IAB node may allow for transmission and reception of signals to and from child nodes or another IAB node through an access link).

Regarding claims 7, 15, Nam et al. – Li et al. discloses the second timing advance offset is equal in length to a propagation delay of the first transmission from the parent node equipment (Li et al., [0191] the second timing advance value could be smaller than or equal to the transmission delay between the first network node and the second network node).  The motivation is the same as in claim 1.

Regarding claim 8, Nam et al. – Li et al. discloses receiving a first uplink transmission from the child node equipment at a same time as receiving the first transmission (Nam et al., [0034] the IAB nodes may include the gNB-type functionality that allows for transmission and reception of signals to and from child nodes; [0072] IAB nodes may allow concurrent transmission or reception for higher resource efficiency).

Regarding claim 9, Nam et al. – Li et al. discloses transmitting the second transmission to the child node equipment; and transmitting a second uplink transmission to the parent node equipment at a same time as transmitting the second transmission (Nam et al., [0072] in concurrent transmission, the IAB node may concurrently transmit to both the parent node and the child node).

Regarding claim 10, Nam et al. – Li et al. discloses determining the first timing advance offset is based on receiving a timing advance offset indication from the parent node equipment (Nam et al., [0107] the IAB node may receive a timing offset value Toffset from the parent node).

Regarding claim 11, Nam et al. discloses a method (Nam et al., FIG. 9), comprising: 
facilitating, by a relay node (Nam et al., FIG. 4A, IAB node 150-a in relation to FIG. 8; [0070] IAB node 150-a may be referred to as a relay node) comprising a processor (Nam et al., FIG. 8, processor 812), receiving a first timing advance offset indication associated with a first transmission received at the relay node from a parent node (Nam et al., FIG. 5A; [0075] different operational modes are associated with different gap values TGAP separating the Access DL Tx from the BH DL Rx where the parent node may transmit and receive data during the same slot timing, in relation to [0107] where the IAB node may receive a timing offset value Toffset from the parent node) over a backhaul link (Nam et al., FIG. 4A, wireless backhaul 164); 
applying, by the relay node, a second timing advance offset to a second transmission from the relay node to a child node over an access link (Nam et al., [0083] a specific Toffset value may be indicated to the child node with a scheduling grant PDCCH/PDSCH for downlink with a field for the dynamic timing indication; [0091] the IAB node may align the access link timing with the backhaul uplink Tx timing for concurrent Tx scenarios), and 
applying, by the relay node, the second timing advance offset to a third transmission from the child node to the relay node over the access link (Nam et al., [0083] a specific Toffset value may be indicated to the child node with a scheduling grant PUSCH for uplink with a field for the dynamic timing indication; [0091] the IAB node may align access link timing with backhaul downlink Rx timing for concurrent Rx scenarios), resulting in downlink subframes contained in access frames that are associated with the second transmission being synchronized with uplink subframes contained in the access frames that are associated with the third transmission (Nam et al., [0104] the timing offset value may also include a set of different timing offset values configured for the child node, each of the different timing offset values of the set corresponds to a different IAB operational modes).
Nam et al. does not expressly disclose the second timing advance offset is half the first timing advance offset.
Li et al. for example from an analogous field of endeavor (Li et al., [0190] a second timing advance is derived from transmission delay between a first network node and a second network node, where the transmission delay between the first network node and the second network node comprises the transmission or propagation delay from the first network node to the second network node) discloses the second timing advance offset is half the first timing advance offset (Li et al., [0196] the second timing advance could be set to a half of the first timing advance and timing advance adjustment value(s), where the first node receives the timing advance adjustment value(s) from the second network node).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the second timing advance offset is half the first timing advance offset as taught by Li et al. with the system of Nam et al. in order to provide resource-efficiency and adaptability in the relay node (Li et al., [0189]).

Regarding claim 16, Nam et al. – Li et al. discloses facilitating, by the relay node, receiving a first uplink transmission from the child node at a same time as facilitating the receiving of the first timing advance offset indication (Nam et al., [0034] the IAB nodes may include the gNB-type functionality that allows for transmission and reception of signals to and from child nodes; [0072] IAB nodes may allow concurrent transmission or reception for higher resource efficiency).

Regarding claim 17, Nam et al. – Li et al. discloses facilitating, by the relay node, transmitting the second transmission to the child node; and facilitating, by the relay node, transmitting a second uplink transmission to the parent node at a same time as facilitating the transmitting of the second transmission (Nam et al., [0072] in concurrent transmission, the IAB node may concurrently transmit to both the parent node and the child node).

Regarding claim 18, Nam et al. discloses a non-transitory machine-readable medium (Nam et al., FIG. 8, memory 816), comprising executable instructions that, when executed by a processor, facilitate performance of operations (Nam et al., [0093] the memory may be configured to store data and/or local versions of applications being executed by the processor), comprising: 
receiving a first timing advance offset indication associated with a first transmission from parent node equipment in at least one backhaul frame (Nam et al., FIG. 5A; [0075] different operational modes are associated with different gap values TGAP separating the Access DL Tx from the BH DL Rx where the parent node may transmit and receive data during the same slot timing, in relation to [0107] where the IAB node may receive a timing offset value Toffset from the parent node) associated with a backhaul link (Nam et al., FIG. 4A, wireless backhaul 164); 
applying a second timing advance offset to a second transmission to child node equipment via an access link (Nam et al., [0083] a specific Toffset value may be indicated to the child node with a scheduling grant PDCCH/PDSCH for downlink with a field for the dynamic timing indication; [0091] the IAB node may align the access link timing with the backhaul uplink Tx timing for concurrent Tx scenarios), and 
applying the second timing advance offset to a third transmission received from the child node via the access link (Nam et al., [0083] a specific Toffset value may be indicated to the child node with a scheduling grant PUSCH for uplink with a field for the dynamic timing indication; [0091] the IAB node may align access link timing with backhaul downlink Rx timing for concurrent Rx scenarios), resulting in a first access frame timing of downlink subframes associated with the second transmission and a second access frame timing of uplink subframes associated with the third transmission being synchronized (Nam et al., [0104] the timing offset value may also include a set of different timing offset values configured for the child node, each of the different timing offset values of the set corresponds to a different IAB operational modes).
Nam et al. does not expressly disclose the second timing advance offset is half the first timing advance offset associated with the first timing advance offset indication.
Li et al. for example from an analogous field of endeavor (Li et al., [0190] a second timing advance is derived from transmission delay between a first network node and a second network node, where the transmission delay between the first network node and the second network node comprises the transmission or propagation delay from the first network node to the second network node) discloses the second timing advance offset is half the first timing advance offset associated with the first timing advance offset indication (Li et al., [0196] the second timing advance could be set to a half of the first timing advance and timing advance adjustment value(s), where the first node receives the timing advance adjustment value(s) from the second network node).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the second timing advance offset is half the first timing advance offset associated with the first timing advance offset indication as taught by Li et al. with the system of Nam et al. in order to provide resource-efficiency and adaptability in the relay node (Li et al., [0189]).

Regarding claim 21, Nam et al. – Li et al. discloses receiving the third transmission via a user equipment protocol stack at the relay node equipment (Nam et al., [0070] the IAB node may provide a UE-type functionality; [0071] the UE-type functionality of the IAB node may allow for transmission and reception of signals to and from parent node or another IAB node through backhaul links).

Regarding claim 22, Nam et al. – Li et al. discloses applying the second timing advance offset to the second transmission comprises delaying the second transmission according to the second timing advance offset (Nam et al., [0077] the Access DL Tx may arrive at the child node at Tp_Acc after the network reference time as Access DL Rx, where the duration Tp_Acc may be the propagation delay between the child node and the IAB node), and 
wherein applying the second timing advance offset to the third transmission comprises advancing the third transmission according to the second timing advance offset (Nam et al., [0077] the child node may transmit the Access UL Tx at Tp_Acc before the network reference time).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Abedini et al. (US 20190109745 A1) is cited to show a method of communicating in an integrated access backhaul (IAB) network where a first wireless communication device determines one or more transmission frame configurations for communicating with a plurality of wireless communication devices of a multi-hop wireless network, and the first wireless communication device communicates, with the plurality of wireless communication devices based on the one or more transmission frame configurations and a first communication signal of the communication signals includes backhaul data, which is similar to aspects of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL PREVAL whose telephone number is (571)270-5673.  The examiner can normally be reached on Monday-Thursday 10-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.P./Examiner, Art Unit 2416  

/AJIT PATEL/Primary Examiner, Art Unit 2416